Citation Nr: 9925898	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  96-00 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to a temporary total hospitalization rating based 
on residence at COPIN House from December 3, 1987 to January 
31, 1988.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

R. T. Jones, Counsel



INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1971.

This case came to the Board of Veterans' Appeals (Board) from 
a November 1994 RO decision which denied a temporary total 
hospitalization rating (38 C.F.R. § 4.29) based on the 
veteran's residence at COPIN House from December 3, 1987 to 
January 31, 1988.  The case was remanded by the Board in May 
1997.  In an April 1998 decision, the Board denied the claim.  
The veteran then appealed to the U.S. Court of Veterans 
Appeals (which has recently been renamed the U.S. Court of 
Appeals for Veterans Claims) (Court).  In a February 1999 
joint motion to the Court, the parties (the veteran and the 
VA Secretary) requested that the April 1998 Board decision be 
vacated and the matter remanded for further action; the joint 
motion was granted by a February 1999 Court order.


REMAND

The Board notes that the present case is one of many from the 
Buffalo RO which involve appeals for a temporary total 
hospitalization rating (38 C.F.R. § 4.29) based on a veteran 
being referred to COPIN House by the VA Medical Center 
(VAMC), often for care of post-traumatic stress disorder.  
The February 1999 joint motion and Court order require that 
additional evidence be developed and the claim readjudicated.  
Accordingly, the case is remanded to the RO for the following 
action:

1.  The RO should contact COPIN House and 
obtain complete treatment and 
administrative records related to the 
veteran's stay at that facility from 
December 3, 1987 to January 31, 1988.  
This includes all day-to-day treatment 
notes, all treatment summaries, and all 
administrative records concerning VA 
authorization for the veteran's stay.


2.  The RO should obtain documentation 
indicating whether or not COPIN House is 
accredited by any health care 
organization and licensed (by federal, 
state, or local authorities) as a 
"hospital" and, if not, whether it is 
accredited and licensed as some other 
type of health care facility.

3.  The RO should obtain from the VAMC 
all medical and administrative records 
concerning the Chief of Psychiatry 
Services' authorization for the veteran's 
stay at COPIN House.

4.  The RO should ascertain (by contact 
with the VAMC D	irector or other Veterans 
Health Administration officials) the 
precise legal authority relied on by the 
VAMC in authorizing care of veterans at 
COPIN House.

5.  The RO should indicate whether it has 
received any additional instructions from 
the Veterans Benefits Administration 
(dated subsequent to the February 1993 
letter by the Director of Compensation 
and Pension Service) as to whether 
residence at COPIN House qualifies a 
veteran for temporary total 
hospitalization benefits under 38 C.F.R. 
§ 4.29.

6.  On remand, the veteran and his 
representative may submit any additional 
evidence and argument in support of the 
claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

7.  After all the evidence has been fully 
developed and added to the claims folder, 
the RO should review the veteran's claim.  
If the claim is denied, the veteran and 
his representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


